Citation Nr: 1434863	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-27 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased rating for status post radical suprapubic prostatectomy, adenocarcinoma of prostate, currently rated as 40 percent disabling.

2.  Entitlement to an effective date prior to August 20, 2008, for the grant of a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board's December 2011 decision denied an earlier effective date for the assignment of a total disability rating for compensation on the basis of individual unemployability (TDIU).  The Veteran appealed the Board's December 2011 decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2012 order, granted the parties' Joint Motion for Remand (Joint Motion), vacating the Board's December 2011 decision and remanding the case for compliance with the terms of the Joint Motion.  The Board again denied the Veteran's appeal in a January 2013 decision, and the Veteran again appealed.  The Court's March 2014 Memorandum Decision vacated and remanded the Board's January 2013 decision, and it returns for consideration by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In pertinent part, the Court's March 2014 Memorandum Decision vacated the Board's January 2013 decision, and remanded the Veteran's appeal, so that the Board could reconsider whether the Veteran's August 2008 claim for TDIU constituted new and material evidence under 38 C.F.R. § 3.156(b), with respect to the October 2007 rating decision's assignment of a 40 percent rating for status post radical suprapubic prostatectomy, adenocarcinoma of prostate.  

In light of the Court's decision, the Board has reviewed this evidence and now finds that the August 2008 submission, liberally construed, constitutes a timely notice of disagreement to the October 2007 rating decision.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As the record also does not indicate that a Statement of the Case has been issued, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

To that end, the Court has held in Rice v. Shinseki, 22 Vet. App. 447, 452 (2009), has held that a claim for TDIU is part-and-parcel of an increased rating claim.  Thus, the Board finds that the issue of entitlement to an effective date prior to August 20, 2008, for the grant of the Veteran's TDIU rating is inextricably intertwined with the claim for an increased rating for status post radical suprapubic prostatectomy, adenocarcinoma of prostate, and cannot be adjudicated at this time, so it must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  This is especially the case as the finding that the August 2008 submission constitutes a notice of disagreement means that the October 2007 rating decision is not yet final, and that the Veteran's underlying January 2007 claim for increase remains pending.

Accordingly, the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a must issue the Veteran an SOC with respect to his to the issue of entitlement to a rating in excess of 40 percent disabling for status post radical suprapubic prostatectomy, adenocarcinoma of prostate, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

2.  Readjudicate the issue of entitlement to an effective date prior to August 20, 2008 for the assignment of a TDIU rating.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

